   Case: 3:18-cr-00032-TMR Doc #: 154 Filed: 04/09/19 Page: 1 of 2 PAGEID #: 835



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


UNITED STATES OF AMERICA                       :    Case No. 3:18CR032

               v.                              :    JUDGE THOMAS M. ROSE

JAMES T. HARMON (5)                            :    JOINT MOTION FOR CONTINUANCE

              ________________________________________________________

       Comes now the United States of America, by and through counsel, and Michael L. Monta

counsel for defendant, and respectfully moves this Court for a continuance of the trial scheduled

to commence on April 29, 2019 until the trials are complete in United States v. Sterling Roberts

(1) and Tawnney Caldwell (2). The granting of this continuance will not prejudice defendant.

       WHEREFORE, the undersigned would respectfully request that this Honorable Court grant

a continuance of the trial.

Respectfully submitted,

BENJAMIN C. GLASSMAN
United States Attorney



s/Amy M. Smith                                      s/Michael L. Monta (Auth email 4/8/19)
AMY M. SMITH (0081712)                              MICHAEL L. MONTA, ESQ.
Assistant United States Attorney                    Attorney for Defendant
Attorney for Plaintiff                              3625 Old Salem Road
200 West Second Street, Suite 600                   Dayton, Ohio 45415
Dayton, Ohio 45402                                  (937) 890-6921
(937) 225-2910                                      Fax: (937) 890-6922
Fax: (937) 225-2564
  Case: 3:18-cr-00032-TMR Doc #: 154 Filed: 04/09/19 Page: 2 of 2 PAGEID #: 836



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion was served this 9th day of April 2019,

electronically on: Michael L. Monta, Esq.

                                                    s/Amy M. Smith
                                                    AMY M. SMITH (0081712)
                                                    Assistant United States Attorney
